DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  In Line 2, the word “at” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 11, 16-18 & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paltzer (US PG Pub No. 2006/0129238).
Regarding Claim 1, Paltzer discloses a spacer (implant 10, Figs. 1-8, Paragraphs [0053-0070]) comprising: a spacer body (main body of 10, Fig. 3) configured to be positioned between vertebrae of a subject (Figs. 1-2); an indicium (radiographic marker rods 80 & 81, Fig. 4, Paragraph [0063]) disposed in the spacer body (within marker apertures 83, Fig. 3), the indicium designed and constructed to indicate a parameter of the spacer (“The radiographic markers also serve to provide a surgeon a clear view of the position and orientation of the implant 10.”, Paragraph [0066]), wherein the indicium is radiographically visible when the spacer body is positioned between the vertebrae of the subject (“When the implant 10 is properly in the fusion orientation, the markers 80, 81 form an "I" shape. However, when the implant 10 is not in the fusion orientation, the markers 80, 81 form an "H" shape.”, Paragraph [0066]). (In regards to the word “trial”, the implant 10 of Paltzer is fully and structurally capable of being used as a trial implant.)
Regarding Claim 2, Paltzer discloses wherein the spacer body defines an internal chamber (marker apertures 83, Fig. 3), wherein the indicium is disposed in the internal chamber (Fig. 4, Paragraph [0063]).
Regarding Claim 3, Paltzer discloses wherein the indicium comprises a numerical value (the radiographic marker rods 80 & 81 each comprise inherent numerical values in the form of their lengths and diameters).
Regarding Claim 4, Paltzer discloses wherein the indicium is designed and constructed to be visible when radiographically viewed in an anterior-posterior view (Fig. 1, Paragraph [0066]).
Regarding Claim 6, Paltzer discloses wherein the indicium is visible without radiographic imaging (As seen in Fig. 4, a person can visually identify and see the radiographic marker rods 80 & 81 when outside of the patient and not under radiographic imaging).
Regarding Claim 7, Paltzer discloses wherein the spacer body defines a window (marker apertures 83, Fig. 3) extending through the spacer body, wherein the indicium is visible through the window without radiographic imaging (As seen in Fig. 4, a person can visually identify and see the radiographic marker rods 80 & 81 within the apertures 83 when outside of the patient and not under radiographic imaging).
Regarding Claim 8, Paltzer discloses wherein the indicium is enclosed within the spacer body, wherein a portion of the spacer body is more radiolucent (“The implant 10 may be made of any biocompatible material, though a polymer is preferred, particularly PEEK.”, Paragraph [0063]) than the indicium so that the indicium is radiographically visible (“The marker members 80, 81, on the other hand, are preferably titanium or stainless steel,”, Paragraphs [0063 & 0066]).
Regarding Claim 11, Paltzer discloses wherein the spacer body includes a superior wall (top wall 41, Fig. 4), and inferior wall (bottom wall 43, Fig. 4), an anterior wall (front wall 64, Fig. 4), and a posterior wall (rear wall 68, Fig. 4), wherein the indicium is radiographically visible through at least one of the anterior wall and the posterior wall (The implant is more radiolucent than the marker rods, Paragraphs [0063 & 0066]).
Regarding Claim 16, Paltzer discloses an implant (implant 10, Figs. 1-8, Paragraphs [0053-0070]) comprising: a body (main body of 10, Fig. 3) configured to be positioned in a subject (Figs. 1-2); an indicium (radiographic marker rods 80 & 81, Fig. 4, Paragraph [0063]) disposed in the body (within marker apertures 83, Fig. 3), the indicium designed and constructed to indicate a parameter of the implant  (“The radiographic markers also serve to provide a surgeon a clear view of the position and orientation of the implant 10.”, Paragraph [0066]), wherein the indicium is radiographically visible when the body is positioned in the subject (“When the implant 10 is properly in the fusion orientation, the markers 80, 81 form an "I" shape. However, when the implant 10 is not in the fusion orientation, the markers 80, 81 form an "H" shape.”, Paragraph [0066]). (In regards to the word “trial”, the implant 10 of Paltzer is fully and structurally capable of being used as a trial implant.)
Regarding Claim 17, Paltzer discloses wherein the body defines an internal chamber (marker apertures 83, Fig. 3), wherein the indicium is disposed in the internal chamber (Fig. 4, Paragraph [0063]).
Regarding Claim 18, Paltzer discloses wherein the indicium comprises a numerical value (the radiographic marker rods 80 & 81 each comprise inherent numerical values in the form of their lengths and diameters).
Regarding Claim 20, Paltzer discloses wherein the indicium comprises a first indicium indicating a first parameter of the implant (radiographic marker rods 80 are arranged horizontally within the implant as seen in Fig. 4 and form portions of the “H” or “I” under imaging based on the implant orientation as recited in Paragraph [0066]), and a second indicium indicating a second parameter of the implant (radiographic marker rod 81 is arranged vertically within the implant as seen in Fig. 4 and forms a portion of the “H” or “I” under imaging based on the implant orientation as recited in Paragraph [0066]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 9-10 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Paltzer (US PG Pub No. 2006/0129238) in view of Sayre et al. (US PG Pub No. 2004/0052333).
Regarding Claims 5, 9-10 & 19, Paltzer discloses the claimed invention as stated above in claims 1 & 16, except wherein the indicium comprises sizing indicium indicating a size of the spacer and depth indicium indicating depth of insertion of the spacer between the two vertebrae in use.
Sayre et al. discloses marking devices (Figs. 1-4) for use during surgery for defining an anatomical orientation of an object in a patient’s body (Paragraph [0001]), wherein the marking device (Figs. 1-2C) comprises a radiographic marker (116) visible in a radiograph and having indicia (124) thereon designed to visually reflect an image when radiographed (Paragraphs [0021-0022]), wherein the indicia (124) can comprise distinctive shapes or other forms to provide unique identifying information (Paragraph [0022]), can define virtually any information relevant to the marking of specimens (Paragraph [0023]), and can be utilized with obvious modifications to mark any type of specimen, from any body part, for any purpose (Paragraph [0023]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the radiographic marker rods of the implant of Paltzer to add indicia/numerical markings thereon which indicate an overall size of the implant such as the implant height, width, and length so that the implant size and depth of insertion can be tracked and verified during imaging as taught by Sayre et al. in order to allow a surgeon to visually identify during imaging the size of the implant and placement of the implant which is inserted into the patient in addition to using the marker rods to track the orientation of the implant.  
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Paltzer (US PG Pub No. 2006/0129238) in view of Padovani et al. (US PG Pub. No. 2015/0328005).
Regarding Claim 15, Paltzer discloses the claimed invention as stated above in claim 1, except a method of making the spacer of claim 1 comprising forming the spacer body and the indicium by additive manufacturing. Paltzer does disclose in Paragraph [0063] that the implant 10 “may be made of any biocompatible material, though a polymer is preferred, particularly PEEK.” and the radiographic pins 80 & 81 are “preferably titanium or stainless steel, which is considerably stronger than the PEEK” but does not disclose a specific or preferred method of manufacturing. One having ordinary skill in the art would recognize that additive manufacturing (also called 3D printing) is a well known and common method of manufacturing for making polymer, PEEK, titanium and/or stainless steel implants. 
Padovani et al. discloses various spinal interbody implants (Figs. 1-13G), wherein one particular embodiment (implant 1) shown in Figs. 1A-1C comprises a spacer (12) having radiographic pins (78) inserted into pin openings (80) formed therein, wherein the radiographic pins are formed from tantalum to enable radiographic visualization (Paragraph [0103]). Paragraphs [0170-0171] further disclose that the implants can be made from polymer and generated using 3D printing which provides the ability to shape each implant precisely. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the inventio to modify the spacer of Paltzer to be made by forming the spacer body and the radiographic marker rods by 3D printing as taught by Padovani et al. in order to all the components of the implant to be shaped precisely. 

Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claims 12-14 have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest numerical depth indicia indicating a distance from a distal end of the spacer body to a corresponding one of the depth indicia, and depth markers on the spacer body, wherein each depth indicia corresponds to one of the depth markers. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775